 HUDSONOPTICAL, INC.149Hudson Optical,Inc.,and Custom Optical,Inc.andUnitedOptical Workers,Local 408, International Union of Electrical,Radio & Machine Workers,AFL-CIO.Case No. ?-CA-5568.November 19, 1958DECISION AND ORDEROn July 18, 1958, Trial Examiner Ralph Winkler issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in certain alleged unfair labor practices,and recommending that the complaint be dismissed, as set forth in thecopy of the Intermediate Report attached hereto.Thereafter theGeneral Counsel and the Respondent filed exceptions to the Intermedi-ate Report and briefs.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Bean, and Fanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, the briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.[The Board dismissed the complaint.]INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges filed by the above-named labororganization,herein called theUnion, the General Counselof the NationalLabor RelationsBoard issued a com-plaint datedDecember 31, 1957, against Hudson Optical,Inc., and CustomOptical,Inc.,hereinjointly calledRespondent,alleging that Respondent has engaged inunfair labor practices affecting commercewithin themeaning of Section 8(a)(1)and Section2(6) and (7) of the LaborManagement RelationsAct, 1947, 61 Stat.136, herein called the Act.Copiesof the complaint and chargeswere duly servedupon Respondent,in response to which Respondent filed an answer denying theunfair labor practices alleged.Pursuant to notice,a hearing was held on various dates in May 1958, at NewYork, New York, before the duly designatedTrial Examiner.All partieswere rep-resentedby counseland participated in the hearing;they were alsogiven oppor-tunityfor oral argumentat the closeof the hearing and to file briefs as well.Upon the entire recordin this case,and upon observation of the demeanor ofwitnesses, I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTHudson Optical,Inc.,and Custom Optical,Inc.,areNew Yorkcorporations;theyare a single integrated enterprisewith theirprincipal office and plant locatedin New York City where they are engaged in the manufactureand saleof opticalframes and related products;their interstate salesduring the past yearexceeded$50,000.Respondent is engaged in commerce within the meaning of Section 2(6) and(7) of the Act.122 NLRB No. 19. 150DECISIONSOF NATIONALLABOR RELATIONS BOARDII.THE LABOR ORGANIZATION INVOLVEDLocal 408 is a labor organization within the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICEOn July 8, 1957, the Union filed a petition in Case No.2-RC-8983, seekingcertification as representative of Respondent's employees.Notice of such filing wasserved on Respondent that same month, following which a notice of hearing wasissued and served on August 12.An order rescheduling the hearing from Sep-tember 5 to September 10 was served on August 14, and a meeting on the petitionwas held at the Board'sRegional Office on September 12, 1957.The parties exe-cuted a consent-election agreement at the September 12 meeting;in accordancewith such agreement,theRegionalOffice conducted an election on September30, 1957.The Union did not obtain a majority of the eligible votes cast and itthereafter filed objections to conduct affecting the results of the election.TheRegional Director,upon investigation,directed the September 30 election set asideand another election held.The second election has not yet been conducted.Respondent'sworkweek ends on Wednesday and its employees are paid onFriday.The salary checks received by approximately 125 of 150 employees onSeptember 13 (the day following execution of the aforementioned consent-electionagreement)contained a wage increase.The complaint alleges as the sole issue inthis case that Respondent granted these wage increases after entering into theconsent-election agreement in order to induce employees not to choose the Unionas their bargaining representative.IrvingHirschman is Respondent'spresident and Marietta Sperber is the officemanager.Sperber and Hirschman testified that: Hirschman requested Sperber inJune 1957 to prepare a complete list of employees with wage and employment datafor submission to Hirschman after the July vacation;Sperber prepared and gaveHirschman such a list about the latter part of July or the first week of August;'and Hirschman returned the list to Sperber about the third week of August withinstructions to include stated increases in salary checks distributed on September13, for the workweek ending September 11. Sperber further testified that theoffice practice is to begin collating weekly payroll data on Wednesday morning,with the salary checks being made out early Thursday afternoon for distributionon Friday.This practice was followed,also according to Sperber,as to the checksdistributed on September 13.The aforesaid original list prepared by Sperber,concerning which Sperber andHirschman testified,was adduced at the hearing and their testimony is recalled tothe effect that Sperber prepared the list in July or the first week of August 1957.This list contains names of employees who were hired as recently as August 13, 14,and 15; it is apparent,upon examination of the physical makeup of the list, that thelistcould not have been prepared until on or after August 16.Neither Sperbernor Hirschman was able to explain the discrepancy between the list and their testi-mony concerning it.Hirschman and other Respondent witnesses testified that,in addition to individualmerit increases given throughout the year, the September 1957 increases followeda pattern of general increases given in September at least since 1955.2There wastestimony in this connection of a contract operative during this period with anotherunion;Hirschman's testimony is uncontroverted,however, that the wage increasesof September 1955 and 1956 were.not required by such contract and were notmade pursuant to negotiation or consultation with said contracting union.Hirsch-man and other Respondent witnesses also testified in effect that the Sepember 1957increases followed the practice of the September 1955 and 1956 increases in that,except for Sperber and her payroll staff, no prior notice of such increases was givento employees or supervisors.Hirschman testified that all his foremen had inquired in the spring and summerof 1957 concerning wage increases for rank-and-file employees and the foremenadvised him that employees had been requesting increases,Hirschman testifiedthat he granted the September 1957 increases because of rising living costs andto avoid employee turnover and that he decided in August to instruct Sperber to1Sperber testified that she could not have prepared this listas late asAugust 15.In September1955, approximately 100 of 175 employees receivedincreases ; in Septem-ber 1956, the figure was 81 of 169 employees. FARMERS UNION CREAMERY ASSOCIATION151make such increases effective,as stated above,because of an upturn in Respond-ent's own business conditions.According to several foremen, however,employeesrequested wage increases all year around and employee turnover was no greater in1957 than in prior years.Although Hirschman first testified that he had no knowledge of the Union'srepresentation petition when,inAugust,he allegedly directed Sperber to includewage increases in the September 13 checks, he later testifiedto a "vague knowledge"of the petition at such time;still later he admitted in effect, and I find,that he tooksuch action with complete knowledge of the petition.Hirschman also first testifiedthat he was unaware of the Union's organizational campaign before September 12and he further denied counterefforts by Respondent in such connection;the recorddemonstrates Hirschman's testimony incredible on both grounds.ConclusionsAlthough I am convinced that Hirschman is not a truthfulwitness and thatSperber,his office manager,also is not entitled to belief,the record as made showsa pattern of September general increases and there is no evidence contraverting thetestimony that the September 1957 increases were promulgated before the executiondate(September 12) of the consent-election agreement.In these circumstances Iam constrained to find that there is no record preponderance to support the GeneralCounsel's complaint herein.I accordingly recommend dismissal of the complaint.Farmers Union Creamery Association,PetitionerandLocal 74,General Drivers&Helpers Union,InternationalBrother-hood of Teamsters, Chauffeurs,Warehousemen&Helpers ofAmerica.Case No. 18-ISM-270.November 19, 1958SECOND SUPPLEMENTAL DECISION AND CERTIFICA-TION OF RESULTS OF ELECTIONPursuant to a Second Direction of Election issued by the Board onJuly 1, 1958,1 an election by secret ballot was conducted on July 29,1958, under the direction and supervision of the Regional Director forthe Eighteenth Region among the employees in the unit found appro-priate by the Board.Upon the conclusion of the election the partieswere furnished with a tally of ballots which showed that of 29 eligiblevoters, 25 cast valid ballots, of which 1 was for the Union, 11 were forno labor organization, and 13 ballots were challenged.The chal-lenged ballots were sufficient in number to affect the results of theelection.On July 30, 1958, the Union filed objections to the conduct of theelection.After investigating the issues raised by the objections andthe challenges, the Regional Director on August 29, 1958, issued andduly served upon the parties his report in which he found that theobjections raised no substantial or material issues with respect to theconduct of the election and recommended that they be overruled.Hehas also recommended that all the challenges be sustained and that a1 Unpublished.122 NLRB No. 22